Repres entin Mana yement E cl y T
£ gemen Xx usivel In Wor ky

Jackson Lewis P.C. ALBANY, NY GREENVILLE, SC

 

 

a k f a 44 South Broadway | ALBUQUERQUE,NM HARTFORD, CT ELECTRONICALLY FILED
jJacKson lewis. 14th Ror | ATLANTA.GA” HoNOLULL He
White Plaine, Hew work 10601. ecnicas MD SNULANAEG? - IN
Tel 91.4 872-8060 | piRMINGHAM,AL JACKSONVILLE, FL p__2/5/2020__
Fax 914 946-1216 BOSTON, MA KANSAS CITY REGION —
wwwjacksoniewis.com CHICAGO, IL LAS VEGAS, NV ORLANDO, FL SAN JUAN, PR
CINCINNATI, OH LONGISLAND, NY PHILADELPHIA, PA SEATTLE, WA
CLEVELAND, OH LOS ANGELES, CA PHOENIX, AZ ST. LOUIS, MO
DIRECT DIAL: (914) 872-6893 DALLAS, TX MADISON, WI PITTSBURGH, PA TAMPA, FL
EMAIL ADDRESS: REBECCA.MCCLOSKEY@ ACKSONLE . mn DAYTON, OH MEMPHIS, TN PORTLAND, OR WASHINGTON, DC REGION
DENVER, CO MIAMI, FL PORTSMOUTH, NH WHITE PLAINS, NY
DETROIT, MI MILWAUKEE, WIL PROVIDENCE, RI
GRAND RAPIDS, MI MINNEAPOLIS, MN

 

February 5, 2020 Lewis P.C., a Law Corporation

VIA ECF & VIA Torres NYSDCHAMBERS@nysd.uscourts.gov
The Honorable Analisa Torres

United States District Judge

United States District Court, Southern District of New York

500 Pearl Street

New York, New York 10007
Re: Jon R. Morgan v. US Water Filters, Inc.

Case No. 19-cv-10302 (AT)
Dear Judge Torres:

This firm represents Defendant, US Water Filters, Inc., and was recently retained
in the above-referenced matter. This letter is written pursuant to Rule 1(C) of Your Honor’s
Individual Practice Rules, to request an extension of the deadline for Defendant to answer, move
or otherwise respond through and including February 19, 2020, and the adjournment of the Initial
Conference currently scheduled for February 13, 2020.

Plaintiff's counsel consents to these requests. These requests are made in light of
our recent retention so that we will have sufficient time to review and analyze the allegations in
this Complaint, speak with pertinent witnesses, review relevant documents, and determine an
appropriate response. In addition, the parties would like additional time to discuss a potential
resolution of this matter without further judicial intervention.

This is Defendant’s first request for an extension of these deadlines. No other
deadlines have been scheduled in this case.

Thank you for your consideration of this request.

GRANTED. By February 19, 2020, Defendant shall
answer or otherwise respond to the complaint. The
initial pretrial conference scheduled for February 13,
2020, is ADJOURNED to March 26, 2020, at 12:00 JACKSON LEWIS P.C.
p-m. By March 19, 2020, the parties shall file the
required joint letter and proposed case management
plan.

Respectfully submitted,

By: /s/ Rebecca M. McCloskey

SO ORDERED. Rebecca M. McCloskey

Dated: February 5, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge
